            Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.203 Page 1 of 10
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                 (For Offenses Committed On or After November 1, 1987)
                   KOSUGY MENDOZA (1)
                                                                         Case Number: 3:20-CR-02075-LAB

                                                                      Stephen D Lemish
                                                                      Defendant’s Attorney
USM Number                         95506-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)            2 of the Information

☐ was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense                                                                                   Count
18:2252(a)(4)(B); 18:2253(b) - Possession of Images of Minors Engaged In Sexually Explicit                                2
                                Conduct; Criminal Forfeiture




    The defendant is sentenced as provided in pages 2 through                   7            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)           remaining                                  is          dismissed on the motion of the United States.

☒ Assessment : $100.00
        _

☒ JVTA Assessment*: $ 5000.00 - waived
  -
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      May 3, 2021
                                                                      Date of Imposition of Sentence



                                                                      HON. JUDGE LARRY ALAN BURNS
                                                                      UNITED STATES DISTRICT JUDGE
         Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.204 Page 2 of 10
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                KOSUGY MENDOZA (1)                                                       Judgment - Page 2 of 7
CASE NUMBER:              3:20-CR-02075-LAB



                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 48 months as to count 2




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☒     The court makes the following recommendations to the Bureau of Prisons:
       SEX OFFENDER MANAGEMENT PROGRAM TUCSON, ARIZONA.




 ☒     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐     at                             A.M.              on
       ☐     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐     on or before
       ☐     as notified by the United States Marshal.
       ☐     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:20-CR-02075-LAB
             Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.205 Page 3 of 10
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               KOSUGY MENDOZA (1)                                                          Judgment - Page 3 of 7
   CASE NUMBER:             3:20-CR-02075-LAB

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
5 years

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☒The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☒The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       3:20-CR-02075-LAB
            Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.206 Page 4 of 10
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  KOSUGY MENDOZA (1)                                                                     Judgment - Page 4 of 7
 CASE NUMBER:                3:20-CR-02075-LAB

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3:20-CR-02075-LAB
        Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.207 Page 5 of 10
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             KOSUGY MENDOZA (1)                                                      Judgment - Page 5 of 7
CASE NUMBER:           3:20-CR-02075-LAB

                                SPECIAL CONDITIONS OF SUPERVISION


   1. If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
      illegally and report to the probation officer within 24 hours of any reentry into the United States;
      supervision waived upon deportation, exclusion, or voluntary departure.

   2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
      U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a
      search conducted by a United States probation officer. Failure to submit to a search may be grounds for
      revocation of release. The offender must warn any other occupants that the premises may be subject to
      searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
      when reasonable suspicion exists that the offender has violated a condition of his supervision and that
      the areas to be searched contain evidence of this violation. Any search must be conducted at a
      reasonable time and in a reasonable manner.

   3. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are
      imposed by the court.

   4. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
      electronic communications or data storage devices or media, and effects to search at any time, with or
      without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning a
      violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer’s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be
      grounds for revocation; you must warn any other residents that the premises may be subject to searches
      pursuant to this condition.

   5. Not associate with, or have any contact with, any known sex offenders unless in an approved treatment
      and/or counseling setting

   6. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(1)), which can
      communicate data via modem, dedicated connections or cellular networks, and their peripheral equipment,
      without prior approval by the court or probation officer, all of which are subject to search and seizure. The
      offender must consent to installation of monitoring software and/or hardware on any computer or computer-
      related devices owned or controlled by the offender that will enable the probation officer to monitor all
      computer use and cellular data. The offender must pay for the cost of installation of the computer software.

   7. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
      unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
      nature of offense and conviction, with the exception of the offender's biological children, unless approved in
      advance by the probation officer.

   8. Not accept or commence employment or volunteer activity without prior approval of the probation officer,
      and employment should be subject to continuous review and assessment by the probation officer.



                                                                                              3:20-CR-02075-LAB
          Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.208 Page 6 of 10
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              KOSUGY MENDOZA (1)                                                       Judgment - Page 6 of 7
CASE NUMBER:            3:20-CR-02075-LAB

     9. Not possess or view any materials such as videos, magazines, photographs, computer images or other matter
        that depicts "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or "actual
        sexually explicit conduct" involving adults as defined by 18 USC § 2257(h)(1), and not patronize any place
        where such materials or entertainment are the primary material or entertainment available.

     10. Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and
         completion of a visual reaction time (VRT) assessment, at the direction of the court or probation officer. If
         deemed necessary by the treatment provider, the offender shall participate and successfully complete an
         approved state-certified sex offender treatment program, including compliance with treatment requirements
         of the program. The Court authorizes the release of the presentence report, and available psychological
         evaluations to the treatment provider, as approved by the probation officer. The offender will allow
         reciprocal release of information between the probation officer and the treatment provider. The offender may
         also be required to contribute to the costs of services rendered in an amount to be determined by the
         probation officer, based on ability to pay. Polygraph examinations may be used following completion of the
         formal treatment program as directed by the probation officer in order to monitor adherence to the goals and
         objectives of treatment and as a part of the containment model.

     11. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
         pre-approved by the probation officer.




//




                                                                                               3:20-CR-02075-LAB
              Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.209 Page 7 of 10



AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                      Judgment — Page         7   of   7
DEFENDANT: KOSUGY MENDOZA
CASE NUMBER: 20CR2075-LAB
                                                               RESTITUTION

The defendant shall pay restitution in the amount of                  $42,000.00           unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:
           The defendant shall pay restitution in the amount of $42,000.00 through the Clerk, U.S. District Court, to the following
           victims in the specified amounts:
           SEE ATTACHED ORDER.




      The Court has determined that the defendant          does not   have the ability to pay interest. It is ordered that:

    ✘        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                    20CR2075-LAB
       Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.210 Page 8 of 10


                                                                                FILED
 1
 2
                                                                               M.~Y O3 2021
                                                                         CL Ef1K . J S. · rn 1CT COUR T
                                                                                                        t
                                                                      SOUTH c fU, CIS 'I T OF CII LIF OHN l/1.
                                                                      BY                            DEPUTY
 3
 4

 5
 6~
 7
 8                                UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA

10
11
      UNITED STATES OF Al\lIBRICA                   Case No.: 20CR2075-LAB
12
13                                  Plaintiff,     RESTITUTION ORDER

14          vs.
15
      KOSUGY l\lIBNDOZA,
16
17                                Defendant.

18          IT IS HEREBY ORDERED

19          1.    Pursuant to 18 U.S.C. §2259 and 18 U.S.C. §3663A that Defendant Kosugy

20    Mendoza (hereinafter "Defendant") shall pay restitution in the total amount of $42,000 as

21    each of these individuals are victims pursuant to Defendant's conviction for violating 18

22    U.S.C. §2252(a)(4). Restitution shall be paid to the following victims in the specified
23    amounts, pro rata:

24                a.       $3,000 to "L.L." of the "Ashley_081" series;

25                b.       $3,000 to "Violet" of the "At School" series;

26                 C.      $3 000 to "John Doe IV" of the "8Kids" series·
                             '                                                 '
27                 d.      $3,000 to "Cindy" of the "Cindy" series;

28                 e.      $3,000 to "Anna" of the "Middle Model" series;

                                                    1
       Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.211 Page 9 of 10




 1                  f.       $3,000 to "Jenny" of the "Jenny" series;
 2                  g.       $3,000 to "Sarah" of the "Marineland" series;
 3                  h.       $3,000 to "Pia" of the "SweetWhiteSugar" series;
 4                  1.       $3,000 to "Solomon" of the "J_ blonde" series;
 5                  J.       $3,000 to "Maureen" of the "Lighthouse!" series;
 6                  k.       $3 000 to "Tara" of the "Tara" series·
                               '                                     '
 7                  1.       $3,000 to "Emily" of the "Tightsngold" series;
 8                  m.       $3 000 to "Jessica" of the "Jessica" series· and
                               '                                         '
 9                  n.       $3,000 to "Jane" of the "CinderBlockBlue" series.
10         2.       Defendant shall make a bona fide effort to pay restitution in full as soon as
11   practicable.
12         3.       During any period of incarceration, Defendant shall pay restitution through
13   the Inmate Financial Responsibility Program at the rate of 50% of Defendant's income, or
14   $25.00 per quarter, whichever is greater.
15         4.       Upon release from custody, Defendant shall pay restitution at a monthly rate
16   to be determined by the U.S. Probation office to account for Defendant's income and
17   remaining restitution balance.
18         5.       Defendant shall forward all restitution payments, by bank or cashier's check
19   or money order payable to the "Clerk, U.S. District Court," to:
20                  Clerk of the Court
21                  United States District Court
22                  Southern District of California
23                  333 West Broadway, Suite 420
24                  San Diego, CA 92101
25   The bank or cashier's check or money order shall reference "Kosugy Mendoza" and "Case
26   No. 20CR2075-LAB." The Clerk of the Court shall distribute payments to "L.L," "Violet,"
27   "John Doe IV" "Cindy" "Anna" "Jenny" "Sarah" "Pia" "Solomon" "Maureen"
                         '         '         '         '         '           '    '            '
28   "Tara," "Emily," "Jessica," and "Jane" at addresses to be provided to the Clerk's Office by

                                                      2
      Case 3:20-cr-02075-LAB Document 49 Filed 05/03/21 PageID.212 Page 10 of 10




 1   the United States Attorney's Office.
 2         6.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
 3   and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
 4   any change in Defendant's economic circumstances that might affect Defendant's ability
 5   to pay restitution no later than thirty days after the change occurs.
 6         7.     This order does not foreclose the United States from exercising all legal
 7   actions, remedies, and process available to collect the restitution judgment, including but
 8   not limited to remedies pursuant to 18 U.S.C. §§ 3613 and 3664(m)(l)(A).
 9         8.     Until restitution has been paid, Defendant shall notify the Clerk of the Court
10   and the United States Attorney's Office's Forfeiture and Financial Litigation Section of
11   any change in mailing or residence address, no later than thirty days after the change
12   occurs.
13   IT IS SO ORDERED.
14   DATED:      S -1 . -- 1/(
15
16                                                  HONOR.ALE LARRY A. BURNS
17                                                  United States District Judge

18
19
20
21
22
23
24
25
26
27
28

                                                   3
